DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,801,551. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent claim “instrument with an elongated lumen; capturing imaging data using plurality of receptors around the annular area”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-4, 8, 9, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Publication No. 2009/0137893 to Seibel et al. in view of U. S. Publication No. 2011/0098572 to Chen et al. 
Regarding Claim 1, Seibel teaches a method comprising: inserting an instrument through a lumen in an elongated guide structure so that an end of the instrument extends from an opening at a distal end of the lumen into a work site (fig. 15 element 406 teaches a lumen for inserting a plurality of instruments); capturing image data using a plurality of receptors, each of the receptors comprising an optical system with an optical axis passing through an annular area surrounding the opening at the distal end of the lumen (fig. 15 element 402 teaches optical fibers for imaging); and processing the image data to construct a visual representation of the work site (figs. 5, 15 and 16a teaches imaging the work site).
Seibel does not expressly teach detector array in the annular area. 
Chen teaches a detector array in the annular area (Fig. 10a element 76 teaches detector in the annular area; fig. 19b element 146 is a detector arranged in the annular array).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Seibel with a detector in the annular area as taught by Chen, since such a setup would result in the imaging system capable of viewing the immediate vicinity of the instrument.
Regarding Claim 2, Seibel teaches capturing the image data comprises each of the receptors capturing an image from a field of view covering only a portion of the work site, each of the fields of view overlapping with at least one of the fields of view of the 
Regarding Claim 3, Seibel teaches processing the image data comprises stitching together overlapping images respectively from the receptors to construct the visual representation of the work site (para 0047 teaches stitching images to form a visual representation of the work site).
Regarding Claim 4, Seibel teaches that the visual representation comprises a stereoscopic view of the work site (para 0086 teaches stereoscopic view).
Regarding Claim 8, Seibel teaches that each of the receptors comprises a lens at a distal end of a bundle containing a plurality of optical fibers (Fig. 16a element 424 teaches a lens at the distal end of the optical fiber).
Regarding Claim 9 and 11, Chen teaches each of the receptors comprises an image sensor chip located adjacent to the annular area (Fig. 10a element 76 teaches detector in the annular area; fig. 19b element 146 is a detector arranged in the annular array, wherein the detector has a chip).
Regarding Claim 12, Seibel teaches optical axes are at respective non-zero angles with a central axis of the annular area (Fig. 15 element 408 and 410 teaches non zero angle optical axis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793